3DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear where the support for the new limitations particularly the combination of the seed and seed-applied substance can vary as the planter changes location within the field can be found in the original disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as obvious over Bardi [US 6148748] in view of Wendte [US 20150223391].
	Claim 1: Bardi teaches a seed treatment method comprising the steps of providing a planter (air seeding implement) [abstract], a seed, and a seed-applied substance (seed treatment material) [abstract]. Although Bardi teaches the system can be a modular design to enable different modules for 

Claims 2-8, 13-14, 17, 21, 25-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardi in view of Wendt as applied to claim 1 above, and further in view of Ochampaugh [US 20130121101].
	Teaching of the prior art is aforementioned, but does not appear to teach every specific detail of producing the seed prescription. Ochampaugh is provided.

Claim 3: Wendt teaches wherein the step of generating the combination of the seed and seed-applied substance prior to the combination being planted at the location further comprises: providing a plurality of seed receptacles, wherein at least two of the plurality of seed receptacles contains a different combination of seed and seed-applied substance [0043]; generating the different combination of seed and seed-applied substance prior to placement into the at least two of the plurality of seed receptacles [Ochampaugh 0032]; selecting a seed receptacle from the plurality of seed receptacles containing the selected combination of seed and seed-applied substance [Wendt, 0009]; and delivering the selected combination of seed and seed-applied substance from the selected seed receptacle to be planted by the planter [Wendt, 0009, 0011].
Claim 4: Wendt teaches wherein the step of selecting, based at least in part on the condition, the combination of seed and seed-applied substance to plant at the location further comprises selecting at least one of a seed type of type of seed-applied substance [0011; 0051].

Claim 6: Wendt teaches wherein the different combination of seed and seed-applied substance comprises different seed types and different types of seed-applied substance in the at least two of the plurality of seed receptacles [0051].
Claim 7: wherein the combination of seed and seed applied substance varies based at least in part on one of the following: a type of seed, a type of the seed-applied substance, and an application rate of the seed-applied substance [Wendt, 0051; Ochampaugh, 0048].
Claim 8: wherein a controller can be used to calculate the location where the seed will be planted by the planter, select, based at least in part on the condition, the combination of seed and seed-applied substance to plant at the location [Wendt 0006; Ochampaugh, 0032, 0048], generate the combination of the seed and seed-applied substance prior to the combination being planted at the location, or plant the combination of seed and seed-applied substance [Wendt, 0006; Ochampaugh, 0032, 0048].
Claim 13: Wendt discloses the method of Claim 3 wherein the step of selecting a seed receptacle from the plurality of seed receptacles containing a selected combination of seed and seed-applied substance further comprises: inputting a list of the different combinations associated with the at least two of the plurality of seed receptacles into a control system; and wherein the control system identifies the seed receptacle having the selected combination of seed and seed-applied substance [0046].
Claim 14: Ochampaugh discloses the method of Claim 2 wherein the step of generating the combination of the seed and seed-applied substance prior to the combination being planted at the location further comprises: providing a metering device; and metering the amount of the seed-applied substance from the substance receptacle through the substance flow path to the substance applicator with the metering device [0031-0034].
Ochampaugh discloses a method for seed treatment on a planter, the method comprising the steps of: providing the planter having a seed receptacle having a seed, a substance receptacle having a seed-applied substance, a substance flow path, a seed flow path, and a controller [0032]; determining an amount of the seed-applied substance to be applied to the seed during operation of the planter with the controller [0032, 0048]; transferring the seed-applied substance from the substance receptacle into the substance flow path [0030]; Bardi teaches transferring the seed from the seed receptacle into the seed flow path [col 7, ln 15-30]; and applying the seed-applied substance to the seed within the seed flow path [col 7, ln 15-30], wherein Wendt teaches the amount of the seed-applied substance is based, at least in part, on the condition [abstract].
Claim 21: Ochampaugh discloses the method of Claim 17 further comprising the step of: adjusting a mixture ratio of the seed-applied substance during operation of the planter (configuring recipes and batches for seed treatment during real time) [0057].
Claim 25: Ochampaugh discloses the method of Claim 3 wherein the different combination of seed and seed-applied substance comprises different types of seed-applied substances in the at least two of the plurality of seed receptacles [0010].
Claim 26: Wendt discloses the method of Claim 2 wherein the amount of the type of the seed-applied substance to be applied to the seed is either: always the same amount of seed-applied substance; or only either one specific amount of seed-applied substance or no amount of the seed-applied substance [0043].
Claim 27: Ochampaugh discloses the method of Claim 2 wherein the step of selecting, based at least in part on the condition, the combination of seed and seed-applied substance to plant at the location further comprises selecting a type of the seed-applied substance to be applied to the seed [0023].

Claims 9-11, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardi in view of Wendt and Ochampaugh as applied to claim 2 or 3 above, and further in view of Hunter [US 7869902] and Aanestad [US 20150250091].
Teaching of the prior art is aforementioned, but does not appear to teach all the limitations of claim 9. Hunter and Aanestad are provided.

Claim 10: Hunter discloses the method of Claim 9 wherein the seed-applied substance is applied to the seed proximate to the seed drop tube [Fig. 2; 0013] (where one could modify the flexible tubing 132 as similarly with the flexible seed drop conduit of Aanestad to deliver seeds to the ground).
Claim 11: Hunter discloses the method of Claim 9 wherein the seed-applied substance is applied to the seed proximate to at least one of the following: the seed delivery tubes, the seed receptacles, the seed hopper, and the seed meters [Fig. 2; col 6, ln 18 to col 7, ln 67].
Claim 19: Hunter and Aanestad teaches further comprising the steps of: providing a seed hopper configured to receive the seed from the seed receptacle; transferring the seed into the seed hopper; and applying the seed-applied substance to the seed within the seed hopper [Fig. 2; col 6, ln 18 to col 7, ln 67 and Fig. 2; 0013]. 
Claim 22: Hunter and Aanestad discloses the method of Claim 17 further comprising the step of: providing a substance applicator in fluid connection with the substance receptacle, the substance applicator adapted to prescriptively treat the seed [Fig. 2; col 6, ln 18 to col 7, ln 67 and Fig. 2; 0013].
Claim 23: Hunter and Aanestad discloses the method of Claim 22 wherein the substance applicator is associated with at least one of: a) a mixer in fluid communication with the substance receptacle and the substance flow path; b) a seed hopper configured to receive the seed from the seed receptacle; c) a seed meter configured to 
Claim 24: Hunter and Aanestad discloses the method of Claim 18 further comprising the steps of: providing a seed drop tube that is part of the seed flow path; transferring the seed into the seed drop tube; and applying the seed-applied substance to the seed proximate to or within the seed drop tube [Fig. 2; col 6, ln 18 to col 7, ln 67 and Fig. 2; 0013].

Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardi in view of Wendt and Ochampaugh as applied to claim 2 or 3 above, and further in view of Reineccius [US 20120183675].
Teaching of the prior art is aforementioned, but does not appear to teach all the limitations of claim 18. 
Claim 18: Reineccius discloses the method of Claim 2 further comprising the steps of: providing a mixer (agitator) in fluid communication with the substance receptacle and the substance flow path; and mixing the seed-applied substance prior to the seed-applied substance being applied to the seed [Fig. 1; 0041]. It would have been obvious to one of ordinary skill in the art to further provide a mixer in fluid communication with the substance receptacle and substance flow path, so as to further hold and thoroughly mix the chemical formulations [0073]. 
Claim 21: Reineccius discloses the method of Claim 17 further comprising the step of: adjusting a mixture ratio of the seed-applied substance during operation of the planter (configuring recipes and batches for seed treatment during real time) [0023-0024], wherein Reineccius allows to reduce the delay between seed treatment and planting [0024].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardi in view of Wendt and Ochampaugh as applied to claim 2 or 3 above, and further in view of Borstmayer [US 6112679].
Teaching of the prior art is aforementioned, but does not appear to teach all the limitations of claim 20. Borstmayer is provided.
. 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardi in view of Wendt and Ochampaugh as applied to claim 2 or 3 above, and further in view of Ochampaugh2 [US 20120115911]. 
Teaching of the prior art is aforementioned, but does not appear to teach all the limitations of claim 15-16. Ochampaugh2 is provided.
Claims 15 and 16: Ochampaugh2 discloses the method of Claim 2 wherein the step of generating the combination of the seed and seed-applied substance prior to the combination being planted at the location further comprises: calculating  seed flow timing, both delivery time of the seed-applied substance from the substance receptacle through the substance flow path to the substance applicator and the travel time of the seed through the seed flow path [0035-0036] although Ochampaugh2 does not explicitly teach using a timing mechanism, since the prior art teaches timing the seed flow, it would have been obvious to one of ordinary skill in the art to use a mechanism for recording timing the seed flow in order to calculate and time the seed flow precisely. It would have been obvious to one of ordinary skill in the art to time the seed flow as taught by Ochampaugh2 so that the applicator can determine the amount of treatment to be applied to reach a proper application rate of the seeds [0035].
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 28-31 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kinzenbaw [US 20150059629].
Claim 28: Kinzenbaw teaches a method for planting a plurality of seed types which comprises a planter [abstract], a seed and seed-applied substance [0182-0183]. The method comprises calculating a location where the seed will be planted by the planter (planting at locations based upon known field characteristics) [0006; 0008]; selecting based on a condition [0014-0015; 0018], a combination of seed and seed-applied substance to plant at the location [0014; 0016; 0103-0104; 0129; 0183] generating the combination of the seed and seed-applied substance prior to the combination being planted at the location (treatment added to the seed either on the go or pre-made manner and adjusted according the conditions) [0183]; planting the combination of the seed and the seed-applied substance [0194-0195]; 
Claims 29-30: although Kinzenbaw does not explicitly teach changing the type, number, or amount of one or more seed applied substances applied to the seed when generating the combination, Kinzenbaw does teaches the additions (of treatment) can be dynamically adjusted according to the ever-changing soil, seed and/or climate conditions; where it would have been obvious to one of ordinary skill in the art the addition or changing of treatment would read at least on changing the type or number of the seed applied substances.
Claim 31: Kinzenbaw teaches the combination of seed and seed-applied substance can vary based upon a seed type [0180]. 
Response to Arguments
Applicant's arguments filed 11/04/21 have been fully considered but they are not persuasive. Regarding applicant’s arguments that it is improper to combine Bardi with Wendte since it would require Bardi to change out the modules for different seed after use to selectively plant different types of varieties of seed based on seed type of variety, it is argued that the claim simply requires generating a combination from seed and seed-applied substance, wherein Bardi teaches the different treatment fluids can be added to the particles in each mixing unit, wherein the particles from each stream are placed into the ground in different portions [col 7, 30-44], which would suggest that Bardi is capable of forming a combination of seed and seed-applied substance based upon location. Furthermore, the claims do not preclude switching out modules for different types of seeds. Regarding applicant’s argument that Bardi teaches away from using up the select amount of treatment fluid because only a partial of the treatment fluid is coated on the seeds, it is argued that the claims do not require the treatment fluid to be completely utilized and coated on the seed. Regarding applicant’s argument of the Bardi failing to teach step of adjusting a mixture ratio of seed-applied substance during operations, it is teaches the amount of the seed-applied substance is based, at least in part, on the condition [abstract]. Regarding applicant’s argument that Aanestad teaches relies a prescription for treatment -based upon other variables such as pound of seed planted per acre, ounces of treatment material per 100 pounds of seed and so forth, it is argued that the claims do not preclude other conditions or variables in calculating the prescription treatment.  

Conclusion

Claims 1-31 rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANDY C LOUIE/Primary Examiner, Art Unit 1715